IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20463
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROSA MARIA BENAVIDES,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-97-CR-35-25
                       - - - - - - - - - -

                            July 1, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rosa Benavides appeals from her conviction for conspiracy

to possess with the intent to distribute heroin, 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846.   She argues that the evidence

was insufficient to support the jury’s verdict and that the

“reasonable notice” requirement of Fed. R. Evid. 404(b) was

violated when the Government gave notice of its intent to

introduce evidence of Benavides’ prior drug conviction only one

day prior to the start of the trial.   Our review of the record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-20463
                                 -2-

and of the arguments and authorities convinces us that no

reversible error was committed.   The evidence was not

insufficient.    See United States v. McCarty, 36 F.3d 1349, 1358

(5th Cir. 1994).   The district court did not abuse its discretion

by admitting the Rule 404(b) evidence of Benavides’ prior

narcotics conviction.    See United States v. Powers, 168 F.3d 741,

748 (5th Cir. 1999).

     AFFIRMED.